NOTE: This disposition is nonprecedential.


United States Court of Appeals for the Federal Circuit
                                     2008-3184

                           SYLVESTER CHRISTOPHER,

                                                          Petitioner,

                                         v.

                          DEPARTMENT OF THE ARMY,

                                                          Respondent.


      Joree G. Brownlow, Law Offices of Joree G. Brownlow, of Bartlett, Tennessee,
argued for petitioner.

       Scott D. Austin, Senior Trial Counsel, Commercial Litigation Branch, Civil
Division, United States Department of Justice, of Washington, DC, argued for
respondent. With him on the brief were Gregory G. Katsas, Assistant Attorney General,
Jeanne E. Davidson, Director, and Todd M. Hughes, Deputy Director.

Appealed from: Merit Systems Protection Board
                   NOTE: This disposition is nonprecedential.


United States Court of Appeals for the Federal Circuit
                                    2008-3184

                           SYLVESTER CHRISTOPHER,

                                                     Petitioner,

                                        v.

                          DEPARTMENT OF THE ARMY,

                                                     Respondent.


                                Judgment
ON APPEAL FROM the Merit Systems Protection Board

in CASE NO(S).AT0752070092-I-1.


This CAUSE having been heard and considered, it is


ORDERED and ADJUDGED:

Per Curiam (BRYSON, PLAGER, and DYK, Circuit Judges.)


                          AFFIRMED. See Fed. Cir. R.36


                                      ENTERED BY ORDER OF THE COURT


DATED: November 14, 2008              /s/ Jan Horbaly
                                      Jan Horbaly, Clerk